Citation Nr: 1526253	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  14-38 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a restoration of a 100 percent rating for status post, definitive external beam radiation therapy, adenocarcinoma of the prostate/prostate cancer (prostate cancer).  


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1960 to April 1987.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction was transferred to the RO in St. Petersburg, Florida.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Veteran submitted additional medical evidence in October 2014 that was not reviewed by the RO prior to the October 2014 statement of the case.  There is no prejudice to the Veteran, however, as the claim decided herein is granted in full.  The Virtual VA paperless claims file contains documents that are either duplicative of the evidence in VBMS or are not pertinent to the present appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's prostate cancer rating was in effect for more than 5 years when it was proposed to be reduced.

2.  An examination less full and complete than that on which payments were continued was used as a basis of the reduction.


CONCLUSION OF LAW

The criteria for restoration of a 100 percent rating for prostate cancer have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.344, 4.115, Diagnostic Code 7528 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, as this decision constitutes a full grant of benefits sought on appeal, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2014).  

There is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by VA regulations.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Brown v. Brown, 5 Vet. App. 413 (1993).  Moreover, not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement in a disability has actually reflected an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.  

In this case, the Veteran's 100 percent rating for prostate cancer was in effect from May 21, 2002, more than five years prior to the RO's proposed reduction of the rating in April 2013.  For ratings in effect for more than five years, there are multiple restrictions that apply, all of which must be met in order for the reduction to be upheld and restoration denied.  38 C.F.R. § 3.344.  One of those requirements is that examinations that are less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  38 C.F.R. 
§ 3.344(a).  Furthermore, if doubt remains, after according due consideration to all the evidence developed pursuant to 38 C.F.R. § 3.344(a), the rating will be continued.  38 C.F.R. § 3.344(b).  

The Veteran's 100 percent rating for prostate cancer was granted in July 2002 based on treatment records from August 2000 to April 2002 that included a diagnosis of prostate cancer.  In an August 2003 rating decision, the RO continued the 100 percent evaluation, noting that a followup examination would be scheduled for July 2004.  The RO based the continuance upon a VA contract examination conducted in July 2003.  The July 2003 examiner elicited a detailed history from the Veteran and conducted a physical examination.  Significantly, the Veteran reported that he urinated seven times per day at two to three hour intervals and would get up twice per night at four hour intervals.  He also indicated that his urinary steam was weak and that he had no urinary incontinence.  Furthermore, the examiner discussed the results of diagnostic testing, to include a complete blood count (CBC) of white count of 6900 with 77 percent granulocytes, 19 percent lymphocytes, 5 percent monocytes, hemoglobin 13 grams, and hematocrit 38 percent; comprehensive metabolic panels; and a urinalysis.  The Board finds that the examination was full and complete.  

Not until a January 2013 letter, however, did the RO notify the Veteran that he was to be scheduled for a VA examination to determine the severity of his prostate cancer.  The Veteran promptly informed the RO that he lived in Virginia for half of the year and in Florida for the other and, consequently, would not be in Virginia during the time of the scheduled examination.  He offered to attend an examination in Florida or one in Virginia upon his return.  Throughout the course of the year, the Veteran continuously updated the RO concerning where was living and when he would be out of town.  See e.g., January 2013 correspondence; April 2013 correspondence; August 2013 correspondence; September 2014 report of general information.  Although the RO attempted to schedule examinations for the Veteran, the notice was either not received in a timely manner through no fault of the Veteran, or the Veteran was not living in the city in which the examination was scheduled to take place.  See, e.g., August 2013 correspondence; November 2013 correspondence.  In September 2014, the Veteran informed the RO that he would be out of town and how he could be reached during that time.  Subsequently, in September 2014, the RO called the Veteran and requested that he get a prostate-specific antigen (PSA) reading.  The Veteran was then called to schedule a VA examination; however, when the Veteran informed them that he was in Virginia and not Florida, they told him that they would refer his PSA results without the consultation.  See, November 2014 substantive appeal.  The Board therefore finds that the Veteran was willing and available to attend a VA examination.  He was unable to attend a scheduled examination through no fault of his own; it was the RO's inability to schedule one for his current location that caused his failure to report.

In an October 2013 rating decision, the RO reduced the 100 percent rating to 0 percent based on the Veteran failing to report for a VA examination or providing recent evidence of the current level of disability; however, as noted above, the Board finds that the Veteran was available and willing to report for a VA examination.  

The Veteran's claims file was referred to a VA examiner for the examiner to complete disability benefits questionnaire (DBQ) in September 2014.  The DBQ was then used as a basis to continue the reduction of the rating in the October 2014 statement of the case.  The Board finds that the DBQ was less complete than the July 2003 VA examination.  First, the questionnaire was completed by a VA examiner based solely on the evidence of record; no examination was conducted.  The examiner relied on a self-report of symptoms that the Veteran submitted in August 2013.  The examiner noted that the Veteran experienced erectile dysfunction as well as voiding dysfunction that required absorbent material which must be changed less than 2 times per day, daytime voiding intervals between one and two hours, and nighttime awakening to void three to four times.  Based upon the evidence of record, the examiner found that the erectile dysfunction and the voiding dysfunction were due to aging and not as a result of the prostate cancer or treatment associated with the prostate cancer.  

The Board finds that the September 2014 opinion on which the reduction was based was less full and complete than the July 2003 examination based on which payments were continued, because the latter included a full examination of the Veteran as well as the Veteran's prior medical history and the September 2014 examiner solely considered the evidence of record and did not provide an examination.  Any failure to report was the fault of the RO and not the Veteran.

Based on above, the Board finds that the reduction was based on a less than full and complete examination than the one based on which payments were continued.  The Board thus finds that the reduction of the rating for prostate cancer from 100 percent to 0 percent was improper and restoration of the 100 percent rating is warranted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a restoration of a 100 percent rating for prostate cancer is granted.   



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


